137 Nev., Advance Opinion    ex,
                           IN THE SUPREME COURT OF THE STATE OF NEVADA


                    LYFT, INC.,                                          No. 82148
                    Petitioner,
                    vs.
                    THE EIGHTH JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,
                    IN AND FOR THE COUNTY OF
                    CLARK; AND THE HONORABLE
                    MARK R. DENTON, DISTRICT JUDGE,
                    Respondents,
                      and
                    KALENA DAVIS,
                    Real Party in Interest.


                               Original petition for a writ of mandamus challenging a district
                    court order overruling an objection to the discovery commissioner's
                    recommendation that examinations of the real party in interest's mental
                    and physical condition proceed under NRS 52.380.
                               Petition granted.


                    Lewis Brisbois Bisgaard & Smith LLP and Jeffrey D. Olster, Jason G.
                    Revzin, and Blake A. Doerr, Las Vegas,
                    for Petitioner.

                    Clear Counsel Law Group and Jared R. Richards and Dustin Birch,
                    Henderson,
                    for Real Party in Interest.




                    BEFORE THE SUPREME COURT, EN BANC.



SUPREME COURT
       OF
    NEVADA


(0) I947A (4P4IT)
                                                                                 - 3'11103
                                                   OPINION
                By the Court, PARRAGUIRRE, J.:
                              In 2019, this court amended Nevada Rule of Civil Procedure
                (NRCP) 35, which governs mental and physical examinations of a party
                ordered during discovery in civil litigation. The Legislature subsequently
                enacted NRS 52.380,2 which also governs conditions for such examinations.
                The conditions imposed by NRS 52.380 differ from those imposed under
                NRCP 35, however. Specifically, the statute allows the examinee's attorney
                to attend and make audio recordings of all physical and mental
                examinations, while NRCP 35 disallows observers at certain mental
                examinations, prohibits the examinee's attorney from attending any
                examination, and allows audio recordings only upon a showing of good
                cause.
                              In the underlying dispute, the discovery commissioner
                concluded that NRS 52.380 supersedes NRCP 35, such that real party in
                interest's examinations must follow the procedures set forth in the statute.
                The district court summarily affirmed and adopted the discovery
                commissioner's report and recommendations. Petitioner, the party that
                sought the examinations, asserts that NRS 52.380 violates the separation
                of powers doctrine, which prevents one branch of government from
                encroaching on the powers of another branch, by attempting to abrogate
                NRCP 35. Petitioner seeks a writ of mandamus precluding the district court



                     'See In re Creating a Comm. to Update & Revise the Nev. Rules of Civil
                Procedure, ADKT 522 (Order Amending the Rules of Civil Procedure, the
                Rules of Appellate Procedure, and the Nevada Electronic Filing and
                Conversion Rules, Dec. 31, 2018 (effective March 1, 2019)).

                      2See   2019 Nev. Stat., ch. 180, § 1, at 966-67.
SUPREME COURT
        OF
     NEVADA
                                                        2
101 1947A
from requiring adherence to the assertedly unconstitutional statute during
the examinations.
            The judiciary has the power to regulate court procedure, and
the Legislature may not enact a procedural statute that would abrogate a
preexisting court rule. We conclude that NRS 52.380 attempts to abrogate
NRCP 35 and that, by enacting it, the Legislature encroached on the
inherent power of the judiciary. Thus, we hold that NRS 52.380 violates
the separation of powers doctrine. The district court's decision to allow the
examinations to proceed under NRS 52.380 was therefore a manifest abuse
of discretion, and mandamus relief is warranted.
                 FACTS AND PROCEDURAL HISTORY
            Petitioner Lyft, Inc., operates a ridesharing network. A vehicle
providing services for Lyft's network collided with real party in interest,
Kalena Davis, who was riding a motorcycle. Davis was seriously injured
and sued Lyft for negligence, claiming $11.8 million in damages. Lyft
disputed liability and retained three experts to contest the amount of
Davis's damages. Lyft filed a motion to compel Davis to attend physical and
mental examinations with its experts under NRCP 35. Davis opposed Lyft's
motion on the ground that good cause did not exist for the examinations
under NRCP 35.
            After a hearing on Lyft's motion to compel, the discovery
commissioner issued a report and recommendations concluding that Lyft
showed good cause for its experts to examine Davis because he placed his
mental and physical condition in controversy. The discovery commissioner
sua sponte asked the parties to submit supplemental briefing regarding the
differing examination conditions imposed by NRCP 35 and NRS 52.380.
Thereafter, Davis argued that NRS 52.380 governed and requested the
presence of his attorney at the examinations.


                                     3
            Following submission of supplemental briefing by the parties,
the discovery commissioner concluded that NRS 52.380 irreconcilably
conflicts with NRCP 35. Without citation to legal authority, the discovery
commissioner concluded that NRS 52.380 provides substantive rights and
thus supersedes NRCP 35. Consistent with NRS 52.380, the discovery
commissioner recommended that Davis be allowed to have his attorney
present to observe and make an audio recording of each exam. Lyft filed an
objection to the discovery commissioner's recommendations. The district
court overruled Lyft's objection without a hearing and entered an order
suinmarily affirming and adopting the recommendations, and Lyft filed this
writ petition.
                                DISCUSSION
We exercise our discretion to entertain Lyft's writ petition
            The decision to entertain a writ petition is discretionary. Davis
v. Eighth Judicial Dist. Court, 129 Nev. 116, 118, 294 P.3d 415, 417 (2013).
Although "[a] writ of mandamus is not a substitute for an appeal," Archon
Corp. v. Eighth Judicial Dist. Court, 133 Nev. 816, 819, 407 P.3d 702, 706
(2017) (citing Schlagenhauf v. Holder, 379 U.S. 104, 110 (1964)),
entertaining a petition for advisory mandamus is "appropriate when an
important issue of law needs clarification and considerations of sound
judicial economy and administration militate in favor of granting the
petition," id. at 820, 407 P.3d at 706 (internal quotation marks omitted).
However, we will entertain an advisory mandamus petition only "to address
the rare question that is likely of significant repetition prior to effective
review, so that our opinion would assist other jurists, parties, or lawyers."
Id. at 822-23, 407 P.3d at 708 (internal quotation marks omitted). Finally,
advisory mandamus is appropriate when our intervention will "clarify a
substantial issue of public policy or precedential value." Walker v. Second


                                       4
                   Judicial Dist. Court, 136 Nev., Adv. Op. 80, 476 P.3d 1194, 1199 (2020)
                   (internal quotation marks omitted).
                                Whether NRS 52.380 supersedes NRCP 35 is an issue of
                   statewide importance that presents a novel question of law requiring
                   clarification. Because physical and mental examinations are frequently
                   conducted during discovery, our clarification of this issue will assist the
                   district courts and parties alike by resolving the uncertainty that exists over
                   whether NRS 52.380 or NRCP 35 governs mental and physical
                   examinations performed during discovery. Our intervention is further
                   warranted because district courts are reaching different conclusions on this
                   very issue. Moreover, this is a substantial issue of public policy due to the
                   conflicting interests of plaintiffs and defendants with respect to the
                   procedures for the examinations. Thus, we choose to entertain Lyft's
                   petition.
                   NRS 52.380 plainly conflicts with NRCP 35
                                The parties dispute whether NRS 52.380 violates the
                   separation of powers between the branches of government. The separation
                   of powers "prevent[s] one branch of government from encroaching on the
                   powers of another branch." Comm'n on Ethics v. Hardy, 125 Nev. 285, 292,
                   212 P.3d 1098, 1103 (2009); .see also Nev. Const. art. 3, § 1. We review the
                   constitutionality of a statute de novo, even in the context of a writ petition.
                   Tam v. Eighth Judicial Dist. Court, 131 Nev. 792, 796, 358 P.3d 234, 237
                   (2015). "Statutes are presumed to be valid, and the challenger bears the
                   burden of showing that a statute is unconstitutional." Id. at 796, 358 P.3d
                   at 237-38.
                                "[T]his court indisputably possesses inherent power to prescribe
                   rules necessary or desirable to handle the judicial functioning of the
                   courts . . . ." State v. Second Judicial Dist. Court (Marshall), 116 Nev. 953,
SUPREME COURT
      OF
    NEVADA
                                                         5
1) 1947A   4400.
                   963, 11 P.3d 1209, 1215 (2000); see also NRS 2.120(2) (explaining that this
                   court "shall regulate original and appellate civil practice and procedure).
                   Thus, in the context of a conflicting statute and court rule, our separation
                   of powers analysis examines "whether the challenged statutory provision is
                   substantive or procedural." See Hefetz, 133 Nev. at 330 n.5, 397 P.3d at 478
                   n.5 (quoting Seisinger v. Siebel, 203 P.3d 483, 489 (Ariz. 2009)). As we have
                   explained, "the [L]egislature may not enact a procedural statute that
                   conflicts with a pre-existing procedural rule, without violating the doctrine
                   of separation of powers, and . . such a statute is of no effect." State v.
                   Connery, 99 Nev. 342, 345, 661 P.2d 1298, 1300 (1983). However, a
                   "legislative encroachment on judicial prerogativee is implicated only where
                   the statute "interfere[s] with procedure to a point of disruption or attempted
                   abrogation of an existing court rule." Whitlock v. Salmon, 104 Nev. 24, 26,
                   752 P.2d 210, 211 (1988). The parties ostensibly agree that before analyzing
                   whether NRS 52.380 violates the separation of powers doctrine, we must
                   first analyze whether NRS 52.380 irreconcilably conflicts with NRCP 35 or
                   whether the provisions can be harmonized.
                               Lyft argues that NRS 52.380 and NRCP 35 irreconcilably
                   conflict. Davis argues that these provisions can be read in harmony.
                   Specifically, Davis asserts that NRCP 35 sets forth general procedures for
                   the examinations, whereas NRS 52.380 provides examinees the substantive
                   right to have an attorney present at all examinations.
                               NRCP 35 applies in civil actions where a party's "mental or
                   physical condition . . . is in controversy" and the opposing party seeks to
                   have an "examination [of that party's condition] by a suitably licensed or
                   certified examiner." NRCP 35(a)(1). However, a party can seek the
                   examination only "on motion for good cause." NRCP 35(a)(2)(A). In
                   interpreting the federal counterpart to NRCP 35, the United States
SUPREME COURT
        OF
     NEVADA
                                                         6
10) 1947A    ADD
                Supreme Court held that good cause under FRCP 35 is "not met by mere
                conclusory allegations of the pleadings—nor by mere relevance to the case—
                but require [s] an affirmative showing by the movant that each condition as
                to which the examination is sought is really and genuinely in controversy."
                Schlagenhauf, 379 U.S. at 118. NRCP 35 also prescribes the conditions
                under which the examination may take place. Relevant to this case,
                subsection (a)(3) governs recordings, providing that "[oln request of a party
                or the examiner, the court may, for good cause shown, require as a condition
                of the examination that the examination be audio recorded." And
                subsection (a)(4) governs when, and by whom, observation of the
                examination will be allowed, giving considerable discretion to the district
                court in determining when good cause is shown to depart from the general
                rule:
                            The party against whom an examination is sought
                            may request as a condition of the examination to
                            have an observer present at the examination.
                            When making the request, the party must identify
                            the observer and state his or her relationship to the
                            party being examined. The observer may not be the
                            party's attorney or anyone employed by the party
                            or the party's attorney.
                                  (A) The party may have one observer present
                            for the examination, unless:
                                       (i) the    examination       is      a
                            neuropsychological, psychological, or psychiatric
                            examination; or
                                      (ii) the court orders otherwise for good
                            cause shown.
                                  (B) The party may not have any observer
                            present for a neuropsychological, psychological, or
                            psychiatric examination, unless the court orders
                            otherwise for good cause shown.

SUPREME COURT
         Of
      NEVADA


40) I 947A
                                   (C) An observer must not in any way
                              interfere, obstruct, or participate in the
                              examination.
                NRCP 35(a)(4).
                              Like the court rule, NRS 52.380 regulates the conditions of "a
                mental or physical examination ordered by a court for the purpose of
                discovery in a civil action." NRS 52.380(7)(a). Under the relevant
                subsections of NRS 52.380, an observer, including an attorney, is
                automatically allowed to attend and record any examination:
                                   1. An observer may attend an examination
                              but shall not participate in or disrupt the
                              examination.
                                   2. The observer attending the examination
                              pursuant to subsection 1 may be:
                                   (a) An attorney of an examinee or party
                              producing the examinee; or
                                    (b) A designated representative of the
                              attorney, if:
                                          (1) The attorney of the examinee or
                              party producing the examinee, in writing,
                              authorizes the designated representative to act on
                              behalf of the attorney during the examination; and
                                          (2) The designated representative
                              presents the authorization to the examiner before
                              the commencement of the examination.
                                    3. The observer attending the examination
                              pursuant to subsection 1 may make an audio or
                              stenographic recording of the examination.
                Here, the main arguments center on the provisions governing observers and
                recordings.
                     An observer's presence at the physical or mental examination
                              With respect to an observer's presence at the examination,
                NRCP 35(a)(4) generally allows a party being examined to request "to have
SUPREME COURT
        OF
     NEVADA
                                                      8
10) I947A
an observer present at the examination," but "[t] he observer may not be the
party's attorney or anyone employed by the party or the party's attorney."
Id. (emphasis added). The party making the request is required to "identify
the observer and state his or her relationship to the party being examined."
Id.   Further, this general rule does not apply to "neuropsychological,
psychological, or psychiatric examination[sr unless "the court orders
otherwise for good cause shown." NRCP 35(a)(4)(A)(i)-(ii), NRCP
35(a)(4)(B).
               NRS 52.380(1), on the other hand, unconditionally provides
that "[a]n observer may attend an examination." In addition, NRS 52.380
omits any language that requires the party being examined to identify the
observer or state the observer's relationship to the examinee before the
exam. Thus, NRS 52.380 eliminates the district court's discretion to control
the presence of observers at mental and physical examinations. Compare
NRS 52.380(1)-(2), with NRCP 35(a)(4). Further, and crucially, under the
statute, the observer may be an attorney or the attorney's representative.
NRS 52.380(2)(a)-(b). In these ways, NRS 52.380 attempts to abrogate
NRCP 35: allowing an observer—who can be the examinee's attorney—to
attend all examinations regardless of whether good cause exists to allow or
preclude an observer in deviation of the general rule.
      An audio recording of the mental or physical examination
               With respect to the audio recording of an exam, NRCP 35(03)
provides that, "foln request of a party or the examiner, the court may, for
good cause shown, require as a condition of the examination that the
examination be audio recorded." (Emphasis added.) NRS 52.380(3)
removes the good cause requirement and provides that "Mhe observer
attending the examination . . may make an audio or stenographic
recording of the examination." Thus, NRS 52.380 also removes the district


                                      9
                   coures discretion to control audio recordings at the examinations. Plainly,
                   NRS 52.380(3) attempts to abrogate NRCP 35(a)(3).
                               Davis argues that NRS 52.380 and NRCP 35 can be harmonized
                   because the statute allows what Davis refers to as a "victim's advocate" to
                   attend the exam. NRS 52.380, however, omits the term "victim's advocate?
                   Instead, like NRCP 35, the statute uses the term "observer." Thus, we
                   conclude that Davis's argument is unsupported by the plain meaning of
                   NRS 52.380. See Vanguard Piping Sys., Inc. v. Eighth Judicial Dist. Court,
                   129 Nev. 602, 607, 309 P.3d 1017, 1020 (2013) (stating that we effectuate
                   the plain meaning of statutes).
                               Therefore, we conclude that NRS 52.380 conflicts with NRCP
                   35 and that these provisions cannot be harmonized. Thus, we next analyze
                   whether NRS 52.380 violates the separation of powers doctrine.
                   NRS 52.380 violates the separation of powers doctrine
                               Lyft argues that NRS 52.380 violates the separation of powers
                   doctrine because the statute is procedural and attempts to abrogate NRCP
                   35, a preexisting court rule. Lyft contends that NRS 52.380 is procedural
                   because it does not provide substantive rights but rather sets forth
                   processes applicable to an examination conducted, for discovery purposes,
                   as incidental to a substantive claim. Davis cites caselaw, legislative history,
                   and the statutory text to argue that NRS 52.380 is a substantive statute
                   and therefore trumps. He specifically argues that NRS 52.380 provides
                   examinees the substantive right to have an attorney present and make an
                   audio recording at all examinations.
                               The UMted States Supreme Court has generally explained that
                   "a substantive standard is one that creates duties, rights, and obligations,
                   while a procedural standard specifies how those duties, rights, and
                   obligations should be enforced." Azar v. Allina Health Servs.,       U.S.     ,
SUPREME COURT
      OP
    NEVADA
                                                          10
(0) I947A algaP.
                         , 139 S. Ct. 1804, 1811 (2019) (internal quotation marks omitted). More
                      specifically, the Supreme Court has held that FRCP 35, which governs
                      mental and physical examinations, is procedural because it is "the judicial
                      process for enforcing rights and duties recognized by substantive law."
                      Sibbach v. Wilson & Co., 312 U.S. 1, 14 (1941); see also Schlagenhauf, 379
                      U.S. at 113 (noting the same). Further, the United States District Court for
                      the District of Nevada has also concluded—for the purposes of the Erie3
                      doctrine's diversity analysis—that NRS 52.380 is procedural because it
                      "sets forth [the] process allowed . . . [for] an examination under [NRCP] 35,"
                      and therefore "is not a substantive law." Freteluco v. Smith's Food & Drug
                      Ctrs., Inc., 336 F.R.D. 198, 203 (D. Nev. 2020) (applying FRCP 35 instead of
                      NRS 52.380 after concluding that the statute is procedural).4
                                  These federal authorities persuasively conclude that NRS
                      52.380 is a rule of procedure because it sets forth the process allowed for a
                      mental or physical examination conducted during discovery. Like FRCP 35,
                      this statute only provides a process for enforcing an underlying civil claim.
                      NRS 52.380 applies to "discovery in a civil action," NRS 52.380(7)(a), so it
                      can be invoked only after a party has asserted an underlying civil claim.
                      Outside of civil discovery, NRS 52.380 has no application. Moreover, NRS
                      52.380 does not give litigants any substantive right because it does not
                      create a cognizable claim for relief from a violation of its provisions. See
                      Legal Right, Black's Law Dictionary (11th ed. 2019) (defining a right as


                            3See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938) (holding that a
                      federal court sitting in diversity applies the substantive law of the state).

                            To the extent Davis argues that Freteluco's analysis of NRS 52.380
                            4
                      and FRCP 35 under the Erie doctrine is irrelevant to this separation of
                      powers analysis, we are unpersuaded because both analyses determine
                      whether a law is substantive or procedural.
SUPREME COURT
        OF
     NEVADA
                                                           11
(0) 1947A    atala,
"Mlle capacity of asserting a legally recognized claim against one with a
correlative duty to act"). Indeed, the only relief a party can obtain under
the statute is "a protective order pursuant to the Nevada Rules of Civil
Procedure," if the exam has been suspended. NRS 52.380(6). Thus, the
remedy for a violation of NRS 52.380 is the invocation of NRCP 26(c), which
again can only be obtained if the party seeking the protective order is
litigating an underlying civil claim. Therefore, the statute is procedural.
            Insofar as Davis relies on Whitlock v. Salmon, 104 Nev. 24, 26,
752 P.2d 210, 211 (1988), to argue that NRS 52.380 is substantive, we are
unpersuaded. In Whitlock, we examined whether NRS 16.030(6), which
sets forth how voir dire is conducted, violated the separation of powers
doctrine because it conflicted with the then-existing version of NRCP 47(a).
104 Nev. at 25-26, 752 P.2d at 211. We explained that the statute allows
parties to conduct supplemental voir dire that the district court "must
not . . . unreasonably restrica ," id. at 25, 752 P.2d at 211 (emphasis
omitted) (quoting NRS 16.030(6)), whereas the court rule allowed the
district court to permit supplemental voir dire "as it deem [ed] proper," id.
at 26, 752 P.2d at 211 (internal quotation marks omitted). Although the
provisions seemingly conflicted, we explained that NRS 16.030(6) did not
"interfere with procedure to a point of disruption or attempted abrogation of
an existing court rule." Id. at 26, 752 P.2d at 211 (emphasis added). We
further reasoned that the trial judge still had discretion to "reasonably
control and limit an attorney's participation in voir dire." Id. at 28, 752 P.2d
at 213. Thus, in recognizing a substantive right to counsel's reasonable
participation in voir dire, the statute reflected the principles of the rule and
did not violate the separation of powers doctrine. Id. at 26, 752 P.2d at 211-
12. Here, unlike the situation in Whitlock, NRS 52.380 attempts to abrogate



                                      12
                     NRCP 35 by removing the district coures discretion to control the
                     examinations and in the other above-mentioned ways.5
                                 In sum, NRS 52.380 does not confer any legally recognized
                     claim such that it creates a substantive right.6 Instead, NRS 52.380 is
                     procedural because it specifies the process allowed for a mental or physical
                     examination that is conducted only after a party has filed an underlying
                     civil claim.7 Accordingly, we hold that NRS 52.380 is unconstitutional
                     because it attempts to abrogate an existing rule of procedure that this court
                     prescribed under its inherent authority to regulate the judicial process.



                           5Davis also cites to Seisinger v. Siebel, 203 P.3d 483, 484 (Ariz. 2009),
                     which held that a statute was substantive because it "increase [ed] the
                     plaintiffs burden of production in medical malpractice actions." There, the
                     Arizona Supreme Court held that the statute at issue did not violate the
                     separation of powers doctrine because it was substantive and "specifie
                     the kind of expert testimony necessary to establish medical malpractice."
                     Id. (emphasis added). Davis, however, does not explain how NRS 52.380
                     changes the burden of proof such that it would affect any underlying claim.
                     Thus, we conclude that Davis's reliance on Seisinger is misplaced.

                           6Insofar  as Davis argues that NRS 52.380 is substantive because it
                     allows a "victim's advocate" to attend the exam, we are unpersuaded
                     because, as we noted above, the statutory text is devoid of any language
                     indicating that a "victim's advocate may attend the exam. See NRS 52.380.

                           7Davis  also argues that, in the event we determine that NRS 52.380
                     is procedural, we should nonetheless hold that NRS 52.380 is "directory."
                     He therefore suggests that we should order district courts to consider NRS
                     52.380 when conducting an NRCP 35 analysis. He cites to Mendoza-Lobos
                     v. State, 125 Nev. 634, 641-42, 218 P.3d 501, 506 (2009), which concluded
                     that a statute violating the separation of powers was directory because it
                     created a "laudable goal." However, the sentencing statute in Mendoza-
                     Lobos, unlike here, did not attempt to abrogate a preexisting court rule.
                     Moreover, the Legislature expressly gave this court the power to regulate
                     the Nevada Rules of Civil Procedure. See NRS 2.120(2). Thus, we conclude
                     that Davis's argument is meritless.
SUPREME COURT
       OF
     NEVADA
                                                          13
(01 1947A Vagegic,
                     Writ relief is appropriate because the district court manifestly abused its
                     discretion
                                 Lyft asks this court to issue a writ of mandamus that directs
                     the district court to vacate its order overruling Lyft's objection to the
                     discovery commissioner's report and recommendation. Lyft further asks
                     this court to direct the district court to order that the NRCP 35
                     examinations proceed without an audio recording or the presence of Davis's
                     attorney. Other than arguing that NRS 52.380 does not violate the
                     separation of powers doctrine, Davis's brief does not address whether, and
                     to what extent, writ relief is warranted.
                                 In adopting and affirming the discovery commissioner's report
                     and recommendations applying NRS 52.380 over NRCP 35, the district
                     court manifestly abused its discretion by proceeding under an invalid law.
                     Thus, we conclude that it is appropriate to issue a writ of mandamus
                     directing the district court to vacate its order overruling Lyfe.s objection to
                     the discovery commissioner's report and recommendation. Scarbo v. Eighth
                     Judicial Dist. Court, 125 Nev. 118, 121, 206 P.3d 975, 977 (2009) (explaining
                     that we will issue a writ of mandamus when the district court has
                     manifestly abused its discretion); State v. Eighth Judicial Dist. Court
                     (Armstrong), 127 Nev. 927, 932, 267 P.3d 777, 780 (2011) (defining abuse of
                     discretion as "[al clearly erroneous interpretation of the law or a clearly
                     erroneous application of a law or rule" (alteration in original) (quoting
                     Steward v. McDonald, 958 S.W.2d 297, 300 (Ark. 1997))).
                                 However, we decline to direct the district court to order that the
                     examinations proceed without an observer or an audio recording because it
                     is unclear from the record whether Davis failed to show good cause for those
                     conditions. See Ryan's Express Transp. Servs., Inc. v. Amador Stage Lines,
                     Inc., 128 Nev. 289, 299, 279 P.3d 166, 172 (2012) ("An appellate court is not
SUPREME COURT
       OF
     NEVADA
                                                          14
(0) I907A .001010.
                    particularly well-suited to make factual determinations in the first
                    instance."). Thus, we direct the district court to consider the parties'
                    motions consistent with NRCP 35.
                                                    CONCLUSION
                                 NRS 52.380 violates the separation of powers doctrine because
                    it is a procedural statute that conflicts with NRCP 35. Thus, we hold NRS
                    52.380 is unconstitutional. Accordingly, we grant Lyft's petition and direct
                    the clerk of this court to issue a writ of mandamus instructing the district
                    court to vacate its order overruling Lyft's objection and affirming and
                    adopting the discovery commissioner's report and recommendation, and to
                    consider the parties motions consist     with NRCP 35.



                                                       Parraguirre

                    We concur:



                                              , C.J.                 .0444r-k0          , J.
                    Hardesty                                  Stiglich


                                               J.              '4J1:44seAD , J.
                    Cadish                                    Silver


                                                                                        , J.
                                                              Herndon




SUPREME COURT
       OF
    NEVADA
                                                        15
(th 1941A Ofigar•